Citation Nr: 0001343	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  99-18 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased disability rating for 
exostosis, metatarsal, left foot, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to April 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a November 1996 rating decision rendered by the 
No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein service 
connection for post-traumatic stress disorder was denied.  
The veteran also appeals a July 1999 rating action wherein an 
increased disability evaluation for exostosis, metatarsal, 
left foot, was denied.

The Board notes that on a VA Form 21-4138, Statement in 
Support of Claim, received by the RO in September 1984, the 
veteran appears to raise the issues of entitlement to service 
connection for various conditions related to alleged exposure 
to herbicidal agents.  The claimed disabilities include a 
rash on all sides of his torso, arms, neck, and face; 
dizziness; and pains in his stomach.  The issue of a skin 
condition due to herbicide exposure was addressed in a 
November 1996 rating action; however, no decision has been 
made as to dizziness and stomach pain due to herbicide 
exposure.  Similarly, in an August 1995 VA Form 21-4138, 
Statement in Support of Claim, the veteran appears to raise 
the issue of entitlement to service connection for peripheral 
neuropathy due to herbicide exposure.  No decision has been 
rendered as to a claim for service connection for peripheral 
neuropathy.  Accordingly, these matters are referred to the 
RO for further development as appropriate. 



FINDINGS OF FACT

1.  A nexus between a current diagnosis of PTSD and the 
veteran's active military service is not shown.  

2.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased disability rating for 
exostosis of the left foot has been developed.

3.  The veteran's exostosis of the left foot is manifested by 
moderate symptomatology including a spicule of bone and 
complaints of foot pain with very minimal functional loss or 
limitation due to pain; moderately severe symptomatology is 
not shown.  


CONCLUSIONS OF LAW

1. A claim for service connection for post traumatic stress 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

2.  The criteria for an increased disability rating for 
exostosis of the left foot are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, §§ 4.20, 4.40, 4.45, 
4.71a, 4.118, Diagnostic Codes 7804, 7805, 5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile. 38 U.S.C.A. § 5107(a) (West 1991);  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

I.  Service Connection for PTSD

In order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

Generally, the three elements of a "well grounded" claim 
are: (1) evidence of a current disability as provided by 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service connection for post-traumatic stress 
disorder (PTSD) requires (1) medical evidence establishing an 
accepted diagnosis of the condition, (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and (3) a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  38 C.F.R. § 3.304 (f) (1999).  

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza.  
See also Layno v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

In the instant case, the evidence does not show a link, 
established by medical evidence, between the veteran's 
current PTSD symptomatology and the claimed inservice 
stressor.  Accordingly, a claim of entitlement to service 
connection for PTSD fails.  

The evidence shows a post service diagnosis of PTSD.  While 
post service VA medical records from July 1997 to October 
1999 do not indicate a diagnosis of PTSD, the veteran has 
submitted an October 1999 statement from Dr. Richard D. Peek, 
his private orthopedist, reporting a diagnosis of post-
traumatic stress disorder.

While the veteran has a current diagnosis of PTSD, in order 
to establish a well grounded claim, there must also be 
medical evidence linking his PTSD symptomatology to his 
claimed in service stressors.  While the veteran has related 
several events during service that he attributes as 
stressors, the evidence simply does not show that any medical 
expert has linked his claimed stressors and his the single 
diagnosis of PTSD.  While Dr. Peek has stated that the 
veteran has PTSD (whether acute or chronic he did not say), 
he did not relate it to any specific stressors, inservice or 
otherwise, and there is no legal authority to support the 
position that there is a nexus by implication.  In fact, as 
the doctor did not refer to any medical or historical 
evidence whatsoever.  In view of the foregoing, the link 
between current symptoms and an in-service stressor required 
by 38 C.F.R. § 3.304 (f) does not exist and we are obliged to 
eschew alchemy to attempt to conjure one. 

The Board notes the contentions of the veteran raised in his 
hearing before a Regional Office Hearing Officer in June 1997 
and before the undersigned Board Member in an October 1999 
Travel Board Hearing that his current PTSD is related to 
stressors during his active military service in Southwest 
Asia.  The veteran, while entirely competent to report his 
symptoms both current and past, has presented no clinical 
evidence or medical opinion that would establish a link 
between his current PTSD and his claimed inservice stressors.  
In the absence of evidence indicating that the veteran has 
the medical knowledge or training requisite for the rendering 
of clinical opinions, the Board must find that his 
contentions with regard to the etiology of any current PTSD 
to be of no probative value.  See Moray v. Brown, 5 Vet. App. 
211 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

As previously stated, the regulations require a link, 
established by medical evidence, between the veteran's 
current PTSD symptomatology and the claimed inservice 
stressor.  38 C.F.R. §  3.304 (f) (1999).  The evidence shows 
a diagnosis of PTSD; however, no health care provision has 
linked his current PTSD to his claimed in service stressors.  
Since service connection cannot be granted for a disability 
that is not shown to have a nexus to active military service, 
the Board must accordingly find that a claim for service 
connection for any such disability is not well grounded and 
therefore must be denied, pursuant to the decision of the 
United States Court of Appeals for Veterans Claims (Court), 
formerly the United States Court of Veteran's Appeals, in 
Edenfield v. Brown, 8 Vet. App. 384 (1995).  See also 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992), and Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).    Likewise, the Board 
must find that the veteran has not submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual at this time that service connection for PTSD 
could be granted, as is required under the provisions of 
38 U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.304 
(1999).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-
11 (1992).

The Court has held that, when a claimant fails to submit a 
well-grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996) and McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997) (per curiam).  The Board also notes that its 
duty to assist the veteran in the development of her claim, 
as stipulated in 38 U.S.C.A. § 5107(a) (West 1991), does not 
arise until a claim is shown to be well grounded.  The Board 
would also point out that the veteran is free to submit new 
and material evidence, and reopen his claim for service 
connection, at any time.


II.  Increased Disability Rating for Exostosis, Metatarsal, 
Left Foot

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board 
finds that the veteran's claim for a increased disability 
rating for exostosis, metatarsal, left foot, is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

Service connection for exostosis, metatarsal, left foot, was 
established by means of a June 1982 rating action as service 
medical records indicate that the veteran had a one 
centimeter by one centimeter healing abrasion on the dome of 
his left foot after having difficulty with his boots while on 
active duty.  A 10 percent disability rating was assigned 
effective August 20, 1981, the date of claim on appeal.  The 
RO, by means of a July 1999 rating action denied an increased 
disability rating for this disability.  The veteran appeals 
this rating action and contends that his exostosis of the 
left foot is more severe than currently evaluated and that an 
increased disability rating is warranted. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

While exostosis is not listed in the Schedule, it is 
permissible, when an unlisted condition is encountered, to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).  Accordingly, the veteran's current exostosis of the 
left foot is currently evaluated under Diagnostic Code 7804 
as a superficial scar.  Under these criteria, a 10 percent 
disability rating is appropriate for a superficial scar that 
is painful and tender on objective examination.  A 10 percent 
disability evaluation is the maximum schedular rating 
obtainable under Diagnostic Code 7804.  38 C.F.R. § 4.118 
(1999).  

Under Diagnostic Code 7805, scarring may be rated on 
limitation of function of the body part affected.  Under 
Diagnostic Code 5284, unspecified foot injuries with moderate 
symptomatology warrant a 10 percent disability.  For 
moderately severe symptomatology, a 20 percent disability 
rating is appropriate.  38 C.F.R. § 4.71a (1999).  The terms 
"mild," "moderate," and "severe" are not defined in the 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6 (1999).  
It should also be noted that use of terminology such as 
"mild" or "moderate" by VA examiners and others, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  A 
December 1998 VA examination report indicates that the 
veteran complained of multiple areas of difficulty involving 
his left lower extremity as well as his back.  He indicated 
that he was to receive back surgery the day after the 
examination.  He walked with a slow halting gait relying 
heavily on a cane.  Objective examination of his left lower 
extremity revealed some increase in pigmentation of the skin 
overlying the metatarsotarsal articulation of the first 
metatarsal unit.  A very small, firm area with a pointed feel 
was noted after the examiner palpated along the course of the 
second metatarsal.  The examiner stated that it was difficult 
to assess the dimensions, but that it felt "extremely 
small."  The veteran complained of pain in this area as it 
was palpated.  He indicated that the pain ran up the 
posterior leg and thigh and into his back.  The ankle showed 
complete range of motion and the hindfoot was mobile.  No 
vascular impairment was observed.  The examiner noted that he 
could not find evidence of excessive scar within the soft 
tissues.  The report indicates that direct compression of the 
soft tissues over the surface of this "rather sharp, small 
spicule" is capable of producing local tenderness which 
would be relieved by adequate padding, adequate shoe sizing, 
or surgical excision. 

A September 1999 VA examination report indicates that the 
veteran's left foot remained tender in the region of the bony 
prominence.  This condition results in a point of irritation 
when he wears a tight shoe.  The report indicates that the 
veteran usual wears a pad over this area and wears a sandal.  
Physical examination revealed that his skin was intact at the 
apex of the mass when it is palpated.  The veteran complained 
of localized pain with some pain running up into the 
posterior foot and dorsum of the foot.  No vascular 
impairment was noted.  The examination report indicates that 
the veteran did not have any restriction of range of motion.  
While the examiner noted that the spicule would produce pain, 
particularly when a tight fitting shoe is worn on the left 
foot, the pressure could be relieved by padding, which would 
be temporary, and adequate shoe fitting, or surgical 
excision.  

At an October 1999 Travel Board Hearing, the veteran 
indicated that he has difficulty standing on his left foot 
due to pain and that this affected his work as a Postal 
Service employee.  

Based on the evidence as set forth above, the Board finds 
that the veteran's exostosis of the left foot results in 
moderate disability.  While the veteran experiences pain as a 
result of the spicule in his left foot, the evidence does not 
show that his disability is moderately severe as contemplated 
by an increased disability rating.  The veteran is competent 
to report increased disability; however, the findings of the 
trained medical professionals are substantially more 
probative as to the extent of his left foot exostosis 
disability.  VA examination shows no functional loss in the 
use of his left foot.  Accordingly, an increased disability 
evaluation under Diagnostic Code 5284 is not warranted.

The Court has held that assignment of disability ratings for 
orthopedic disabilities is to include consideration of the 
regulatory provisions set forth in 38 C.F.R. §§ 4.40 and 
4.45, wherein functional loss, as shown by "adequate 
pathology," is deemed integral to ascertaining the severity 
of such disabilities.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In the instant case, the most recent VA examination 
report of September 1999 indicates that "the spicule of bone 
itself produces very minimal functional loss or limitation 
due to pain."  As there is very minimal function loss or 
limitation, the Board finds that the current 10 percent 
disability evaluation sufficiently reflects the level of 
functional impairment demonstrated.  

Moreover, the Board notes that in a September 1999 letter 
from the veteran's representative indicates that the veteran 
concedes that a schedular rating in excess of 10 percent is 
not warranted, but that an increased extraschedular rating is 
warranted as the veteran's exostosis "clearly caused marked 
interference with employment." Preliminary review of the 
record does not reveal that the RO expressly considered 
referral of the case to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that, to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).  The objective 
medical evidence does not show that his employment impairment 
is a result of his exostosis.  On the contrary, a January 
1999 statement from the veteran's private physician indicates 
that the veteran employment impairment is secondary to 
"surgical treatment of his back which includes a fusion."  
Accordingly, the Board finds that extraschedular 
consideration is not warranted as no exceptional or usually 
disability picture has been presented that would render 
rating the veteran's disability under the Schedule 
impractical. 

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for exostosis of the 
left foot, as the diagnostic criteria for an increased rating 
for this disability are not satisfied.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, §§ 4.20, 4.40, 4.45, 
4.71a, 4.118, Diagnostic Codes 7804, 7805, 5284 (1999).



ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is denied. 

An increased disability rating for exostosis of the left foot 
is denied.  



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

